Citation Nr: 0433161	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-11 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a higher initial evaluation for bilateral 
hearing loss, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable (0 percent) disability evaluation.  The 
veteran appealed the rating initially assigned to his 
disability, and reports that his hearing continues to worsen.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

The Board further observes that in an April 2004 statement, 
the veteran appears to claim entitlement to service 
connection for a mental disorder (identified as depression 
and anti-social behavior) as secondary to his service-
connected bilateral hearing loss.  The Board has no 
jurisdiction over this matter, and it is accordingly referred 
back to the RO for all necessary action.  See 38 C.F.R. 
§ 20.200 (2003).


REMAND

At his April 2004 Travel Board hearing before the 
undersigned, the veteran provided new evidence, in the form 
of a written statement and a March 2003 private audiogram (in 
addition to his hearing testimony).  Although the veteran 
also signed an appropriate waiver of RO review of this 
evidence, see Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for Veterans Claims (Court) has explicitly 
held that BVA is not permitted to interpret the charted 
results of an audiogram; instead, this may only be 
accomplished by a qualified medical professional.  See Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may not 
interpret graphical representations of audiometric data).




Further, at the aforementioned hearing, as well as at other 
noted times in the record, the veteran reported that his 
hearing loss is now worse than when originally rated in 
November 2000.  Moreover, he noted that his hearing has 
worsened even since his last VA examination in June 2002.  In 
light of this information, and additionally because it has 
been over two years since his last VA evaluation, the Board 
holds that the veteran should be afforded a new VA 
examination in order to assess the current severity of his 
bilateral hearing loss.   The Court has held that where a 
veteran claims that his service-connected disability is worse 
than when originally rated and the available evidence is too 
old to adequately evaluate the current state of that 
disability, VA must provide the veteran with a new medical 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
matter is REMANDED to the RO (via the AMC) for the following 
action:

1.  The veteran should be afforded a new 
VA audiological examination in order to 
determine the current severity of his 
bilateral hearing loss.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
report hearing loss thresholds in 
decibels at 500, 1000, 2000, 3000 and 
4000 Hertz in each ear, as well as speech 
recognition percentages using the 
Maryland CNC scale.  The examiner should 
also report the average threshold loss at 
1000, 2000, 3000 and 4000 Hertz for each 
ear.  



All examination findings, together with 
the complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.  

The examiner is also specifically 
requested, in the written report, to 
interpret a March 2003 private audiogram 
test and comment upon its results, which 
the veteran asserts are representative of 
more significant impairment than that 
previously found upon VA examination.

2.  When the RO completes the development 
requested above, it should review the 
claim on the basis of all additional 
evidence associated with the claims file.  
If the RO cannot grant the benefits 
sought on appeal in their entirety, then 
it should furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


